Mr. Justice Aldrey
delivered the opinion of the court.
There was presented in the registry of property a public deed wherein Elvira Matos declared that she was the owner of a lot and of a house erected thereon and that because the house was not recorded she mortgaged the lot alone to Manuel Fernández to secure a debt which she owed to him. The registrar recorded the document and refused to record the mortgage as to the house because the house was not recorded in the name of the debtor. Because of the refusal to record the mortgage on the house mortgagee Fernández took the present administrative appeal wherein after alleging that the house was not mortgaged to him he prays this court to reverse “the said decision as regards the refusal.”
Inasmuch as the house was not mortgaged to the appellant we do not see how he can be prejudiced by the registrar’s failure to record the mortgage thereon, and, therefore, he has no interest sufficient for taking the present appeal and it is dismissed.

Dismissed.

Chief Justice Del Toro and Justices Wolf and Hutchison concurred.